DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on December 30, 2019.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,560,516 in view of Pravin (“Advantages of Application Server”, Dec 15, 2009).

Instant Application: #16/730,626
1.    A method comprising:
receiving, by a multi-tenant data synchronization system (DSS), a first 










updating the API reference state object based on the first API state update; 








transmitting, to an system associated with the first application, a first server state update to be performed to a server API state object maintained by the application server system, the first server state update including the first API state update.










2.    The method of claim 1, wherein the first application facilitates chat 




3.    The method of claim 2, wherein the first client device maintains a first local state representation object corresponding to the active chat communication and the first API state update indicates an update to the first local state representation object made based on the modification made to the active chat communication on the first client device.

1. A method comprising: 
receiving, by a multi-tenant data synchronization system (DSS), a first 

modifying, by the multi-tenant DSS, the reference chat state representation object maintained by the multi-tenant DSS based on the first state update received from the first client device; 



and automatically providing, by the multi-tenant DSS, the first state update to the second client device associated with the first account of the multi-tenant DSS, the second client device maintaining a second local chat state representation object corresponding to the reference chat state representation object maintained by the multi-tenant DSS, the second local chat state representation object indicating a current state of the chat communication on the second client device, wherein the second client device modifies the second local chat state representation object based on the first state update.

(from claim 1) the first client device being engaged in a chat communication 

(from claim 1) the first local chat state representation object indicating a current state of the chat communication on the first client device, the first local chat state representation object corresponding to a reference chat state representation object maintained by the multi-tenant DSS, the reference chat state representation object being associated with a first account of the multitenant DSS;


Claims 8-10 of the instant application #16/730,626 are system claims similar to the method claims 1-3 of the instant application #16/730,626 and thus are rejected for double patenting for the same reasons above with respect to claim 1.



Claims 1, 8 and 15 of U.S. Patent No. #10,560,516 disclose Claims 1, 8 and 15 of the instant application #16/181139 as shown above.
However, U.S. Patent No. #10, 560,516 does not disclose:
application server system; 
However, Pravin discloses:
Using an application server system (using an application server to perform proficient execution of procedures to support construction of applications, lines 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pravin into the teaching of U.S. Patent No. #10,560,516 to include an application server system in order to take advantage of the benefits of an application server system such as configurations are centralized, being more secure and better performance. (Pravin, lines 11-24)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wedewer et al. (US 2012/0254108) in view of Pravin (“Advantages of Application Server”, Dec 15, 2009).

With respect to Claim 1, Wedewer et al. disclose:
receiving, by a multi-tenant data synchronization system (DSS), a first Application Programming Interface (API) state update from a first client device, (receiving data to be stored in the cloud storage service (DSS) through a cloud synchronization interface, Paragraph 16, lines 1-3; cloud storage service stores the data using identifiers such as robot ID, user ID and application ID (multi-tenant), Paragraph 39, lines 1-9) the first API state update being to update an API reference state object maintained by the multitenant DSS, the API reference state object being associated with a first application; (robot-side synchronization manger calls API functions (first API state update) that are used in the synchronization requests associated with one or more robotic device application states (first application) with the cloud storage service, Paragraph 40)
updating the API reference state object based on the first API state update; (see Figure 3; synchronizing the data on the cloud storage service (updating the API reference state object) with the newer data as needed (first API state update), Paragraph 49)
transmitting, to [a] server system associated with the first application (web portal/server that is contains (associated with) with application data (first application), Paragraph 50, lines 3-7), a first server state update to be performed to a server API state object maintained by the application server system, the first server state update including the first API state update. (transmitting/synchronizing data (first server state update/first API state update) stored in the cloud with data in the web portal, Paragraph 52)
Wedewer et al. do not explicitly disclose:
the server system is an application server system
However, Pravin discloses:
Using an application server system (using an application server to perform proficient execution of procedures to support construction of applications, lines 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pravin into the teaching of Wedewer et al. to include an application server system in order to take advantage of the benefits of an application server system such as configurations are centralized, being more secure and better performance. (Pravin, lines 11-24)

Claim 8 is a system claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim 15 is a non-transitory computer-readable medium claim corresponding to the method claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claims 2-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wedewer et al. (US 2012/0254108) in view of Pravin (“Advantages of Application Server”, Dec 15, 2009) and in further view of Dietz et al. (US 9,231,894).

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Wedewer et al. and Pravin do not disclose:
wherein the first application facilitates chat communications and the first API state update indicates a modification made to an active chat communication on the first client device.
However, Dietz et al. disclose:
wherein the first application facilitates chat communications (client device contains a chat program/application that provides real time chat session (chat communications), Column 1, lines 52-55) and the first API state update indicates a modification made to an active chat communication on the first client device. (IM Server is updated/stored (first API state update) with messages during an active chat session between client devices, Column 5, lines 12-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dietz et al. into the teaching of Wedewer et al. and Pravin to include wherein the first application facilitates chat communications and the first API state update indicates a modification made to an active chat communication on the first client device in order to allow a user to swap client devices while maintaining an ongoing chat session in real time. (Dietz et al., Column 1, lines 52-54)

With respect to Claim 3, all the limitations of Claim 2 have been addressed above; and Wedewer et al. and Dietz et al. further disclose:
wherein the first client device maintains a first local state representation object corresponding to the active chat communication (Wedewer et al., see Figure 3; local robotic storage contains applications, application data, and user data (first local state representation object) that are obtained and used by the robotic device (first client device), Paragraph 17, lines 12-18; Dietz et al., discloses an active chat session, Column 5, lines 12-15) and the first API state update indicates an update to the first local state representation object made based on the modification made to the active chat communication on the first client device. (Wedewer et al., discloses synchronizing (first API state update) the configuration and application data (first local state representation object) with the cloud storage device, Paragraph 17, lines 12-18; Dietz et al., discloses an active chat session, Column 5, lines 12-15)

With respect to Claim 4, all the limitations of Claim 3 have been addressed above; and Wedewer et al. and Pravin do not disclose:
wherein the application server system associated with the first application transmits a second API state update to a second client device engaged in the active chat communication with the first client device, the second API state update indicating the update to the first local state representation object made based on the modification made to the active chat communication on the first client device.
However, Dietz et al. disclose:
(an IM server (application server system) transmits to another subscriber device (second client device) stored messages (a second API state update) during the active session with the subscriber device (first client device), Column 5, lines 12-15) the second API state update indicating the update to the first local state representation object made based on the modification made to the active chat communication on the first client device. (the stored messages (second API state update) includes messages (modifications) made during the active session with the subscriber device, Column 5, lines 12-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dietz et al. into the teaching of Wedewer et al. and Pravin to include wherein the application server system associated with the first application transmits a second API state update to a second client device engaged in the active chat communication with the first client device, the second API state update indicating the update to the first local state representation object made based on the modification made to the active chat communication on the first client device in order to allow a user to swap client devices while maintaining an ongoing chat session in real time. (Dietz et al., Column 1, lines 52-54)

With respect to Claim 5, all the limitations of Claim 3 have been addressed above; and Wedewer et al. and Pravin do not disclose:

However, Dietz et al. disclose:
wherein the second client device updates a second local state representation object corresponding to the active chat communication that is maintained by the second client device. (an IM server transmits to another subscriber device (second client device) stored messages (second local state representation object) during the active session, Column 5, lines 12-15; see Figure 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dietz et al. into the teaching of Wedewer et al. and Pravin to include wherein the second client device updates a second local state representation object corresponding to the active chat communication that is maintained by the second client device in order to allow a user to swap client devices while maintaining an ongoing chat session in real time. (Dietz et al., Column 1, lines 52-54)

With respect to Claim 6, all the limitations of Claim 3 have been addressed above; and Wedewer et al. and Pravin do not disclose:
transmitting a second API state update to a second client device engaged in the active chat communication with the first client device, the second API state update indicating the update to the first local state representation object made based on the modification made to the active chat communication on the first client device.
Dietz et al. disclose:
transmitting a second API state update to a second client device engaged in the active chat communication with the first client device, (an IM server (application server system) transmits to another subscriber device (second client device) stored messages (a second API state update) during the active session with the subscriber device (first client device), Column 5, lines 12-15) the second API state update indicating the update to the first local state representation object made based on the modification made to the active chat communication on the first client device. (the stored messages (second API state update) includes messages (modifications) made during the active session with the subscriber device, Column 5, lines 12-15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Dietz et al. into the teaching of Wedewer et al. and Pravin to include transmitting a second API state update to a second client device engaged in the active chat communication with the first client device, the second API state update indicating the update to the first local state representation object made based on the modification made to the active chat communication on the first client device in order to allow a user to swap client devices while maintaining an ongoing chat session in real time. (Dietz et al., Column 1, lines 52-54)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Wedewer et al. disclose:
further comprising:
(robot-side synchronization manger on robotic devices (second client device) calls API functions (second API state update) that are used in the synchronization requests associated with one or more robotic device application states with the cloud storage service (multi-tenant DSS), Paragraph 40)
updating the API reference state object based on the second API state update; (see Figure 3; synchronizing the data on the cloud storage service (updating the API reference state object) with the newer data as needed (second API state update), Paragraph 49)
transmitting, to the server system, a second server state update to be performed to the server API state object maintained by the server system, (web portal/server that is contains (associated with) with application data (first application), Paragraph 50, lines 3-7) the second server state update including the second API state update; (transmitting/synchronizing data (first server state update/first API state update) stored in the cloud with data in the web portal, Paragraph 52) 
Wedewer et al. do not explicitly disclose:
the server system is an application server system
a modification made to the active chat communication
transmitting a fourth API state update to the first client device, the fourth API state update indicating the modification made to the active chat communication on the second client device.
Pravin discloses:
Using an application server system (using an application server to perform proficient execution of procedures to support construction of applications, lines 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Pravin into the teaching of Wedewer et al. to include an application server system in order to take advantage of the benefits of an application server system such as configurations are centralized, being more secure and better performance. (Pravin, lines 11-24)
Wedewer et al. and Pravin do not disclose:
a modification made to the active chat communication
transmitting a fourth API state update to the first client device, the fourth API state update indicating the modification made to the active chat communication on the second client device.
However, Dietz et al. disclose:
a modification made to the active chat communication (client device contains a chat program/application that provides real time chat session (modifications made to an active chat communication), Column 1, lines 52-55)
transmitting a fourth API state update to the first client device, the fourth API state update indicating the modification made to the active chat communication on the second client device. (an IM server transmits to another subscriber device (first client device) stored messages (a fourth API state update) during the active session with the subscriber device (second client device), Column 5, lines 12-15)
Dietz et al. into the teaching of Wedewer et al. and Pravin to include a modification made to the active chat communication and transmitting a fourth API state update to the first client device, the fourth API state update indicating the modification made to the active chat communication on the second client device in order to allow a user to swap client devices while maintaining an ongoing chat session in real time. (Dietz et al., Column 1, lines 52-54)

Claims 9-14 are system claims corresponding to the method claims above (Claims 2-7) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 2-7.

Claims 16-20 are non-transitory computer-readable medium claims corresponding to the method claims above (Claims 2-6) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 2-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quan et al.
Grunenberger (US 2015/0189014) discloses synchronizing application execution between electronic devices using a cloud.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny Ung
Examiner, Art Unit 2191                                                                                                                                                                                             	March 10, 2020

/WEI Y ZHEN/           Supervisory Patent Examiner, Art Unit 2191